Exhibit 10.5

Execution Version

AMENDED AND RESTATED INTERCREDITOR AGREEMENT

This AMENDED AND RESTATED INTERCREDITOR AGREEMENT, dated as of February 8, 2017,
is among JPMORGAN CHASE BANK, N.A. (“JPMCB”), as Intercreditor Agent, WILMINGTON
TRUST, NATIONAL ASSOCIATION, as Trustee and as Collateral Agent for the holders
of the notes issued under the New 1.5 Lien Notes Indenture (as defined below),
JPMCB, as Senior-Priority Agent for the secured parties under the ABL Facility
(as defined below), WILMINGTON TRUST, NATIONAL ASSOCIATION, as Senior-Priority
Agent for the holders of the notes issued under the New First Lien Notes
Indenture (as defined below), WILMINGTON TRUST, NATIONAL ASSOCIATION, as
Senior-Priority Agent for the holders of the notes issued under the 6.625% First
Lien Notes Indenture (as defined below), WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Senior-Priority Agent for the holders of the notes issued under the 10.00%
First Lien Notes Indenture (as defined below), HEXION LLC, a Delaware limited
liability company (“Holdings”), HEXION INC., a New Jersey corporation (the
“Company”), and each Subsidiary of the Company listed on Schedule I hereto.

A. This Agreement is an amendment and restatement of the Intercreditor
Agreement, dated as of January 29, 2010, among the Intercreditor Agent,
Wilmington Trust, National Association (as successor by merger to Wilmington
Trust FSB), as Trustee and as Collateral Agent, Holdings, the Company and each
Subsidiary of the Company party thereto, as amended, supplemented, joined to
and/or otherwise modified prior to the date hereof.

B. The Company is party to the Amended and Restated Asset-Based Revolving Credit
Agreement, dated as of December 21, 2016, among Holdings, the Company, as U.S.
borrower, certain Subsidiaries of the Company from time to time party thereto,
as co-borrowers, the lenders party thereto from time to time, JPMCB, as
administrative agent for such lenders and the other parties party thereto (as
amended by that certain Additional Extending Lender Joinder Agreement and
Amendment dated as of January 18, 2017, and as further amended, restated,
amended and restated, supplemented, waived and/or otherwise modified from time
to time, the “ABL Facility”).

C. The Company is party to the Indenture, dated as of March 14, 2012 (as
amended, restated, amended and restated, supplemented, waived and/or otherwise
modified from time to time, the “6.625% First Lien Notes Indenture”), among the
Company (as successor by merger to Hexion U.S. Finance Corp.), as issuer,
certain of the Company’s Subsidiaries and Wilmington Trust, National
Association, as trustee.

D. The Company is party to the Indenture, dated as of April 1, 2015 (as amended,
restated, amended and restated, supplemented, waived and/or otherwise modified
from time to time, the “10.00% First Lien Notes Indenture”), among the Company,
as issuer, certain of the Company’s Subsidiaries and Wilmington Trust, National
Association, as trustee.

E. The Company is party to the Indenture for the Company’s 10.375%
First-Priority Senior Secured Notes due 2022, dated as of the date hereof (as
amended, restated,



--------------------------------------------------------------------------------

amended and restated, supplemented, waived and/or otherwise modified from time
to time, the “New First Lien Notes Indenture”and, together with the 6.625% First
Lien Notes Indenture and the 10.00% First Lien Notes Indenture, collectively,
the “First Lien Notes Indentures”), among the Company, as issuer after giving
effect to the Issuer’s Assumption (as defined therein), certain of the Company’s
Subsidiaries and Wilmington Trust, National Association, as trustee.

F. The Company is party to the Indenture for the Company’s 13.75% Senior Secured
Notes due 2022, dated as of the date hereof (as amended, restated, amended and
restated, supplemented, waived and/or otherwise modified from time to time, the
“New 1.5 Lien Notes Indenture”), among the Company, as issuer, certain of the
Company’s Subsidiaries and the Trustee, pursuant to which the Notes are
governed.

G. The Obligations of the Company and the other Grantors under the New 1.5 Lien
Notes Indenture, the Notes and the other Noteholder Documents constitute
Noteholder Claims and Second-Priority Claims hereunder. Each of the ABL Facility
and the First Lien Notes Indentures is a “Senior Lender Document” hereunder, and
the Obligations of the Company and the other Grantors under the ABL Facility and
each of the First Lien Notes Indentures and the other Senior Lender Documents
executed or delivered pursuant thereto constitute Senior Lender Claims
hereunder.

Accordingly, in consideration of the foregoing, the mutual covenants and
obligations herein set forth and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

Section 1. Definitions.

1.1. Defined Terms. As used in this Agreement, the following terms have the
meanings specified below:

“6.625% First Lien Notes Indenture” shall have the meaning set forth in the
recitals.

“10.00% First Lien Notes Indenture” shall have the meaning set forth in the
recitals.

“ABL Agent” means JPMCB, in its capacity as administrative agent and collateral
agent under the ABL Facility, together with its successors and assigns in such
capacity.

“ABL Facility” shall have the meaning set forth in the recitals.

“Agreement” shall mean this Amended and Restated Intercreditor Agreement, as
amended, restated, amended and restated, renewed, extended, supplemented or
otherwise modified from time to time in accordance with the terms hereof.

“Bankruptcy Code” shall mean Title 11 of the United States Code, as amended.

 

2



--------------------------------------------------------------------------------

“Bankruptcy Law” shall mean the Bankruptcy Code and any similar Federal, state
or foreign law for the relief of debtors.

“Business Day” shall mean any day other than a Saturday, a Sunday or a day that
is a legal holiday under the laws of the State of New York or on which banking
institutions in the State of New York are required or authorized by law or other
governmental action to close.

“Cash Management Obligations” shall mean, with respect to any Person, all
obligations, whether now owing or hereafter arising, of such Person in respect
of overdrafts and related liabilities owed to any other Person that arise from
treasury, depositary or cash management services, including any automated
clearing house transfers of funds or any similar transactions.

“Collateral Agent” shall mean Wilmington Trust, National Association, in its
capacity as collateral agent under the Noteholder Collateral Agreement for the
holders of Second-Priority Claims and its successors in such capacity.

“Common Collateral” shall mean all of the assets of any Grantor, whether real,
personal or mixed, constituting both Senior Lender Collateral and
Second-Priority Collateral.

“Company” shall have the meaning set forth in the preamble.

“Comparable Second-Priority Collateral Document” shall mean, in relation to any
Common Collateral subject to any Lien created under any Senior Collateral
Document, those Second-Priority Collateral Documents that create a Lien on such
Common Collateral, granted by the same Grantor.

“Deposit Account” shall have the meaning set forth in the Uniform Commercial
Code.

“Deposit Account Collateral” shall mean that part of the Common Collateral
comprised of or contained in Deposit Accounts or Securities Accounts.

“DIP Financing” shall have the meaning set forth in Section 6.1.

“Discharge of Senior Lender Claims” shall mean, except to the extent otherwise
provided in Section 5.7 below, payment in full in cash (except for contingent
indemnities and cost and reimbursement obligations to the extent no claim has
been made) of (a) all Obligations in respect of all outstanding Senior Lender
Claims and, with respect to letters of credit or letter of credit guaranties
outstanding thereunder, delivery of cash collateral or backstop letters of
credit in respect thereof in compliance with each applicable Senior Credit
Agreement, in each case after or concurrently with the termination of all
commitments to extend credit thereunder and (b) any other Senior Lender Claims
that are due and payable or otherwise accrued and owing at or prior to the time
such principal and interest are paid. In the event the Senior Lender Claims are
modified and the Obligations in respect thereof are paid over time or otherwise
modified pursuant to Section 1129 of the Bankruptcy Code, the Senior Lender
Claims shall be deemed to be discharged when the final payment is made in cash,
in the manner provided for in the applicable plan of reorganization, in respect
of such Obligations.

 

3



--------------------------------------------------------------------------------

“Existing Second Lien Intercreditor Agreement” shall mean (i) the Amended and
Restated Intercreditor Agreement, dated as of January 31, 2013, among JPMorgan
Chase Bank, N.A., as senior-priority agent under the ABL Facility and
intercreditor agent, Wilmington Trust, National Association, as senior-priority
agent for the holders of the notes issued under the First Lien Indenture (as
defined therein), Wilmington Trust, National Association (as successor by merger
to Wilmington Trust FSB), as senior-priority agent for the holders of the notes
issued under the 1.5 Lien Indenture (as defined therein), Wilmington Trust
Company, as second-priority agent for the holders of the notes issued under the
Second Secured Notes Indenture (as defined therein), the Company and each other
Grantor party thereto, as amended, restated, amended and restated, supplemented
or otherwise modified from time to time, or (ii) any other intercreditor
agreement with terms not materially less favorable to the Collateral Agent,
holders of outstanding “Senior Lender Claims” as defined in the Existing Second
Lien Intercreditor Agreement, and the holders of the Notes than the terms of the
intercreditor agreement referred to in clause (i) above, in each case, as
determined by the Company in good faith, so long as the Company has delivered to
the Intercreditor Agent, each Senior-Priority Agent and each Second-Priority
Agent an Officers’ Certificate designating such intercreditor agreement as the
“Existing Second Lien Intercreditor Agreement” hereunder and certifying that all
requirements of this clause (ii) have been satisfied with respect thereto.

“First Lien Notes Indentures” shall have the meaning set forth in the recitals.

“Future Second-Lien Indebtedness” shall mean Indebtedness or Obligations (other
than Noteholder Claims) of the Company or any of its Subsidiaries that are to be
equally and ratably secured with the Noteholder Claims and are so designated by
the Company as Future Second-Lien Indebtedness in accordance with Section 8.21
hereof; provided, however, that such Future Second-Lien Indebtedness is
permitted to be so incurred in accordance with each Senior Lender Document and
each Second-Priority Document, as applicable.

“Grantors” shall mean the Company and each of its Subsidiaries that has executed
and delivered a Second-Priority Collateral Document or a Senior Collateral
Document.

“Hedging Obligations” shall mean, with respect to any Person, all obligations
and liabilities, whether now owing or hereafter arising, of such Person in
respect of (a) currency exchange, interest rate or commodity swap agreements,
currency exchange, interest rate or commodity cap agreements, and currency
exchange, interest rate or commodity collar agreements and (b) other agreements
or arrangements designed to protect such Person against fluctuations in currency
exchange, interest rates or commodity prices.

“Holdings” shall have the meaning set forth in the preamble.

“Indebtedness” shall mean and include all obligations that constitute
“Indebtedness” as defined in the New 1.5 Lien Notes Indenture or any Senior
Credit Agreement.

“Indenture Secured Parties” shall mean the Persons holding Noteholder Claims,
including the Trustee.

“Insolvency or Liquidation Proceeding” shall mean (a) any voluntary or
involuntary case or proceeding under any Bankruptcy Law with respect to any
Grantor, (b) any

 

4



--------------------------------------------------------------------------------

other voluntary or involuntary insolvency, reorganization or bankruptcy case or
proceeding, or any receivership, liquidation, reorganization or other similar
case or proceeding with respect to any Grantor or with respect to any of its
assets, (c) any liquidation, dissolution, reorganization or winding up of any
Grantor whether voluntary or involuntary and whether or not involving insolvency
or bankruptcy or (d) any assignment for the benefit of creditors or any other
marshalling of assets and liabilities of any Grantor.

“Intellectual Property” shall have the meaning set forth in the Noteholder
Collateral Agreement.

“Intercreditor Agent” shall mean JPMCB, in its capacity as agent for the Senior
Lenders under the Senior Credit Agreement and the other Senior Lender Documents
entered into pursuant to the Senior Credit Agreement, together with its
successors (or such other agent or trustee as is designated “Intercreditor
Agent” hereunder by Senior Lenders pursuant to the Senior Lender Documents) and
permitted assigns under the Senior Credit Agreement exercising substantially the
same rights and powers.

“JPMCB” shall have the meaning set forth in the preamble.

“Lien” shall mean, with respect to any asset, any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset.

“New First Lien Notes Indenture” shall have the meaning set forth in the
recitals.

“Noteholder Claims” shall mean all Obligations in respect of the Notes or
arising under the Noteholder Documents or any of them, including all fees and
expenses of the Trustee thereunder.

“Noteholder Collateral” shall mean all of the assets of any Grantor, whether
real, personal or mixed, with respect to which a Lien is granted as security for
any Noteholder Claim.

“Noteholder Collateral Agreement” shall mean the Collateral Agreement, dated as
of the date hereof, among the Company, certain other domestic Grantors party
thereto from time to time, the Trustee, each other authorized representative
party thereto from time to time and the Collateral Agent, in respect of the New
1.5 Lien Notes Indenture, as the same may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time in accordance
with the provisions hereof and of the Noteholder Documents and any Future
Second-Lien Indebtedness subject thereto from time to time.

“Noteholder Collateral Documents” shall mean the Noteholder Collateral Agreement
and any other document or instrument pursuant to which a Lien is granted by any
Grantor to secure any Noteholder Claims or under which rights or remedies with
respect to any such Lien are governed.

“Noteholder Documents” shall mean (a) the New 1.5 Lien Notes Indenture, the
Notes, the Noteholder Collateral Documents and (b) any other related document or
instrument executed and delivered pursuant to any Noteholder Document described
in clause (a) above evidencing or governing any Obligations thereunder.

 

5



--------------------------------------------------------------------------------

“Notes” shall mean (a) the initial $225,000,000 in aggregate principal amount of
13.75% senior secured notes due 2022 issued by the Company pursuant to the New
1.5 Lien Notes Indenture and (b) any additional notes issued under the New 1.5
Lien Notes Indenture by the Company, to the extent permitted by the New 1.5 Lien
Notes Indenture, each Senior Credit Agreement, any other Senior Lender Documents
and any Second-Priority Document, as applicable.

“Obligations” shall mean, with respect to any Indebtedness, any and all
obligations, whether now owing or hereafter arising, with respect to the payment
of (a) any principal of or interest (including interest accrued on or accruing
after the commencement of any Insolvency or Liquidation Proceeding, whether or
not a claim for post-filing interest is allowed in such proceeding) or premium
on any Indebtedness, including any reimbursement obligation in respect of any
letter of credit or letter of credit guaranty, (b) any fees, indemnification
obligations, expense reimbursement obligations or other liabilities payable
under the documentation governing such Indebtedness, (c) any obligation to post
cash collateral in respect of letters of credit or letter of credit guaranties
and any other obligations and (d) with respect to any Indebtedness constituting
Senior Lender Claims, any Cash Management Obligations or Hedging Obligations
owing to any of the Senior Lenders holding such Senior Lender Claims or any
affiliates thereof.

“Officers’ Certificate” shall have the meaning set forth in the New 1.5 Lien
Notes Indenture.

“Other First Priority Lien Obligations” shall mean all Obligations owing under
any Other First Priority Lien Obligations Document.

“Other First Priority Lien Obligations Agent” shall mean, with respect to any
Other First Priority Lien Obligations Credit Document, the Person elected,
designated or appointed as the administrative agent, trustee, collateral agent
or similar representative with respect to such Other First Priority Lien
Obligations Credit Document by or on behalf of the holders of such Other First
Priority Lien Obligations, and its respective successors in such capacity.

“Other First Priority Lien Obligations Credit Document” shall mean any
(a) instruments, agreements or documents evidencing debt facilities or
commercial paper facilities, providing for revolving credit loans, term loans,
receivables financing (including through the sale of receivables to lenders or
to special purpose entities formed to borrow from lenders against such
receivables) or letters of credit, (b) debt securities, indentures and/or other
forms of debt financing (including convertible or exchangeable debt instruments
or bank guarantees or bankers’ acceptances), or (c) instruments or agreements
evidencing any other indebtedness, in each case in respect of which a
Senior-Priority Agent has become a party hereto in accordance with Section 8.21
hereof.

 

6



--------------------------------------------------------------------------------

“Other First Priority Lien Obligations Documents” shall mean each Other First
Priority Lien Obligations Credit Document and each Other First Priority Lien
Obligations Security Document related thereto.

“Other First Priority Lien Obligations Security Documents” shall mean any
security agreement or any other document now existing or entered into after the
date hereof that create Liens on any assets or properties of any Grantor to
secure any Other First Priority Lien Obligations.

“Person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, entity or other party,
including any government and any political subdivision, agency or
instrumentality thereof.

“Pledged Collateral” shall mean the Common Collateral in the possession of the
Possessory Collateral Agent (or its agents or bailees), to the extent that
possession or control thereof perfects a Lien thereon under the Uniform
Commercial Code of any jurisdiction.

“Possessory Collateral Agent” shall mean, with respect to any Pledged
Collateral, the Intercreditor Agent or other Senior-Priority Agent having
possession or control (including through its agents or bailees) of the same.

“Recovery” shall have the meaning set forth in Section 6.4.

“Refinance” shall mean, in respect of any indebtedness, to refinance, extend,
renew, defease, amend, increase, modify, supplement, restructure, refund,
replace or repay, or to issue other indebtedness or enter alternative financing
arrangements, in exchange or replacement for such indebtedness (in whole or in
part), including by adding or replacing lenders, creditors, agents, borrowers
and/or guarantors, and including in each case, but not limited to, after the
original instrument giving rise to such indebtedness has been terminated and
including, in each case, through any credit agreement, indenture or other
agreement. “Refinanced” and “Refinancing” have correlative meanings.

“Required Lenders” shall mean, with respect to any Senior Credit Agreement,
those Senior Lenders the approval of which is required to approve an amendment
or modification of, termination or waiver of any provision of or consent to any
departure from such Senior Credit Agreement (or would be required to effect such
consent under this Agreement if such consent were treated as an amendment of
such Senior Credit Agreement).

“Second-Priority Agents” shall mean (a) the Trustee as agent for the Indenture
Secured Parties and (b) the collateral agent for any Future Second-Lien
Indebtedness.

“Second-Priority Claims” shall mean (a) the Noteholder Claims and all other
Obligations in respect of, or arising under, the Second-Priority Documents,
including all fees and expenses of the collateral agent for any Future
Second-Lien Indebtedness and (b) Obligations under any agreement that is a
Refinancing of any of the foregoing Second-Priority Claims so long as such
Obligations are designated as such, and the applicable trustee, agent or other
authorized representative joined hereto, in accordance with Section 8.21 hereof
. Second-Priority Claims shall include (i) all “Obligations”, as defined in the
Noteholder Collateral Agreement and

 

7



--------------------------------------------------------------------------------

(ii) all interest, expenses, fees and other amounts accrued or accruing (or that
would, absent the commencement of an Insolvency or Liquidation Proceeding,
accrue) after the commencement of an Insolvency or Liquidation Proceeding in
accordance with and at the rate specified in the relevant Second-Priority
Documents whether or not the claim for such interest or expenses is allowed or
allowable as a claim in such Insolvency or Liquidation Proceeding.

“Second-Priority Collateral” shall mean the Noteholder Collateral and all of the
assets of any Grantor, whether real, personal or mixed, with respect to which a
Lien is granted as security for any Second-Priority Claims.

“Second-Priority Collateral Agreements” shall mean the Noteholder Collateral
Agreement and any comparable agreement(s) with respect to any Future Second-Lien
Indebtedness.

“Second-Priority Collateral Documents” shall mean the Noteholder Collateral
Documents and any other agreement, document or instrument pursuant to which a
Lien is now or hereafter granted securing any Second-Priority Claims or under
which rights or remedies with respect to such Liens are at any time governed.

“Second-Priority Designated Agent” shall mean such agent or trustee as is
designated “Second-Priority Designated Agent” by Second-Priority Secured Parties
holding a majority in principal amount of the Second-Priority Claims then
outstanding or by their Second-Priority Agent; it being understood that as of
the date of this Agreement and for so long as any Obligations under the New 1.5
Lien Notes Indenture remain outstanding, the Trustee shall be so designated
Second-Priority Designated Agent.

“Second-Priority Documents” shall mean the Noteholder Documents and any other
document or instrument evidencing or governing any Future Second-Lien
Indebtedness.

“Second-Priority Lien” shall mean any Lien on any assets of the Company or any
other Grantor securing any Second-Priority Claims.

“Second-Priority Secured Parties” shall mean the Indenture Secured Parties and
all other Persons holding any Second-Priority Claims, including the collateral
agent for any Future Second-Lien Indebtedness.

“Securities Account” shall have the meaning set forth in the Uniform Commercial
Code.

“Senior Collateral Agreement” shall mean the collective reference to (i) the
Collateral Agreement, dated as of March 28, 2013 (as amended, restated, amended
and restated, replaced, supplemented or otherwise modified from time to time),
by and among the Company, each Subsidiary Party (as defined therein) party
thereto and JPMCB, as collateral agent, and the other parties party thereto and
(ii) the Collateral Agreement, dated as of March 28, 2013 (as amended, restated,
amended and restated, replaced, supplemented or otherwise modified from time to
time), by and among the Company, each Pledgor (as defined therein) party thereto
and Wilmington Trust, National Association, as collateral agent, and the other
parties party thereto.

 

8



--------------------------------------------------------------------------------

“Senior Collateral Documents” shall mean the Senior Collateral Agreement, the
Other First Priority Lien Obligations Security Documents and any security
agreement, mortgage or other agreement, document or instrument pursuant to which
a Lien is now or hereafter granted securing any Senior Lender Claims or under
which rights or remedies with respect to such Liens are at any time governed.

“Senior Credit Agreement” shall mean the collective reference to the ABL
Facility, the First Lien Notes Indentures and any other agreement governing any
Other First-Priority Lien Obligations (including any Other First Priority Lien
Obligations Credit Document) (or, if the context requires, each of the
foregoing).

“Senior Lender Cash Management Obligations” shall mean any Cash Management
Obligations secured by any Common Collateral under the Senior Collateral
Documents.

“Senior Lender Claims” shall mean (a) all Obligations incurred by the Grantors
pursuant to the ABL Facility, each of the First Lien Notes Indentures, the Other
First-Priority Lien Obligations Credit Documents and the other Senior Lender
Documents, (b) Senior Lender Hedging Obligations and Senior Lender Cash
Management Obligations and (c) Obligations under any agreement that is a
Refinancing of any of the foregoing Senior Lender Claims so long as such
Obligations are designated as such, and the applicable trustee, agent or other
authorized representative joined hereto, in accordance with Section 8.21 hereof.
Senior Lender Claims shall include (i) all “Secured Obligations”, as defined in
the Senior Collateral Agreement and (ii) all interest, expenses, fees and other
amounts accrued or accruing (or that would, absent the commencement of an
Insolvency or Liquidation Proceeding, accrue) after the commencement of an
Insolvency or Liquidation Proceeding in accordance with and at the rate
specified in the relevant Senior Lender Documents whether or not the claim for
such interest or expenses is allowed or allowable as a claim in such Insolvency
or Liquidation Proceeding.

“Senior Lender Collateral” shall mean all of the assets of any Grantor, whether
real, personal or mixed, with respect to which a Lien is granted as security for
any Senior Lender Claim.

“Senior Lender Documents” shall mean each Senior Credit Agreement, the Senior
Collateral Documents and each of the other agreements, documents and instruments
(including each agreement, document or instrument providing for or evidencing a
Senior Lender Hedging Obligation or Senior Lender Cash Management Obligation)
providing for, evidencing or securing any Obligation under any Senior Credit
Agreement and any other related document or instrument executed or delivered
pursuant to any Senior Lender Document at any time or otherwise evidencing or
securing any Indebtedness arising under any Senior Lender Document.

“Senior Lender Hedging Obligations” shall mean any Hedging Obligations secured
by any Common Collateral under the Senior Collateral Documents.

“Senior Lenders” shall mean the Persons holding Senior Lender Claims, including
Other First Priority Lien Obligations, and including the Senior-Priority Agents.

 

9



--------------------------------------------------------------------------------

“Senior-Priority Agents” shall mean (a) the ABL Agent and each trustee under
each First Lien Notes Indenture and (b) each agent or trustee for any other
Senior Lender Claims, including Other First Priority Lien Obligations.

“Subsidiary” shall mean any “Subsidiary” of the Company as defined in the New
1.5 Lien Notes Indenture.

“Trustee” shall mean Wilmington Trust, National Association, in its capacity as
trustee under the New 1.5 Lien Notes Indenture and its successors in such
capacity.

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as
from time to time in effect in the State of New York.

1.2. Terms Generally. The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified in accordance with this Agreement, the
Second-Priority Documents and the Senior Lender Documents, (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Sections shall be
construed to refer to Sections of this Agreement and (e) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

Section 2. Lien Priorities.

2.1. Subordination of Liens. Notwithstanding the date, time, manner or order of
filing or recordation of any document or instrument or grant, attachment or
perfection of any Liens granted to the Second-Priority Secured Parties on the
Common Collateral or of any Liens granted to the Intercreditor Agent or the
Senior Lenders on the Common Collateral and notwithstanding any provision of the
UCC, or any applicable law or the Second-Priority Documents or the Senior Lender
Documents or any other circumstance whatsoever, each Second-Priority Agent, on
behalf of itself and each applicable Second-Priority Secured Party, hereby
agrees that: (a) any Lien on the Common Collateral securing any Senior Lender
Claims now or hereafter held by or on behalf of the Intercreditor Agent or any
Senior Lenders or any agent or trustee therefor regardless of how acquired,
whether by grant, statute, operation of law, subrogation or otherwise, shall
have priority over and be senior in all respects and prior to any Lien on the
Common Collateral securing any Second-Priority Claims, (b) any Lien on the
Common Collateral securing any Second-Priority Claims now or hereafter held by
or on behalf of the Trustee, the Collateral Agent or any Second-Priority Secured
Parties or any agent or trustee therefor regardless of how acquired, whether by
grant, statute, operation of law,

 

10



--------------------------------------------------------------------------------

subrogation or otherwise, shall be junior and subordinate in all respects to all
Liens on the Common Collateral securing any Senior Lender Claims and (c) subject
to the terms of Section 8.22, with respect to any Second-Priority Claims (and as
between the Second-Priority Agents and the Second-Priority Secured Parties), the
Liens on the Common Collateral securing any Second-Priority Claims now or
hereafter held by or on behalf of the Trustee, the Collateral Agent or any
Second-Priority Secured Party or any agent or trustee therefor regardless of how
acquired, whether by grant, statute, operation of law, subrogation or otherwise,
shall rank equally and ratably in all respects. All Liens on the Common
Collateral securing any Senior Lender Claims shall be and remain senior in all
respects and prior to all Liens on the Common Collateral securing any
Second-Priority Claims for all purposes, whether or not such Liens securing any
Senior Lender Claims are subordinated to any Lien securing any other obligation
of the Company, any other Grantor or any other Person.

2.2. Prohibition on Contesting Liens. Each Second-Priority Agent, for itself and
on behalf of each applicable Second-Priority Secured Party, and each
Senior-Priority Agent, for itself and on behalf of each applicable Senior
Lender, agrees that it shall not (and hereby waives any right to) contest or
support any other Person in contesting, in any proceeding (including any
Insolvency or Liquidation Proceeding), the validity, perfection, priority,
validity or enforceability of (a) a Lien securing any Senior Lender Claims held
(or purported to be held) by or on behalf of the Intercreditor Agent or any of
the Senior Lenders or any agent or trustee therefor in any Senior Lender
Collateral or (b) a Lien securing any Second-Priority Claims held (or purported
to be held) by or on behalf of any Second-Priority Secured Party in the Common
Collateral, as the case may be; provided, however, that nothing in this
Agreement shall be construed to prevent or impair the rights of the
Intercreditor Agent or any Senior Lender to enforce this Agreement (including
the priority of the Liens securing the Senior Lender Claims as provided in
Section 2.1) or any of the Senior Lender Documents.

2.3. No New Liens. Subject to Section 11.03 of the New 1.5 Lien Notes Indenture
and the corresponding provision of any Second-Priority Document relating to
Future Second-Lien Indebtedness, so long as the Discharge of Senior Lender
Claims has not occurred, the parties hereto agree that, after the date hereof,
if any Second-Priority Agent shall hold any Lien on any assets of the Company or
any other Grantor securing any Second-Priority Claims that are not also subject
to the first-priority Lien in respect of the Senior Lender Claims under the
Senior Lender Documents, such Second-Priority Agent shall notify the
Intercreditor Agent promptly upon becoming aware thereof and, upon demand by the
Intercreditor Agent or the Company, will assign or release such Lien to the
Intercreditor Agent (and/or its designee) as security for the applicable Senior
Lender Claims (in the case of an assignment, each Second-Priority Agent may
retain a junior lien on such assets subject to the terms hereof). Subject to
Section 11.03 of the New 1.5 Lien Notes Indenture and the corresponding
provision of any Second-Priority Document relating to Future Second-Lien
Indebtedness, each Second-Priority Agent agrees that, after the date hereof, if
it shall hold any Lien on any assets of the Company or any other Grantor
securing any Second-Priority Claims that are not also subject to the Lien in
favor of the other Second-Priority Agent, such Second-Priority Agent shall
notify any other Second-Priority Agent promptly upon becoming aware thereof.

2.4. Perfection of Liens. Neither the Intercreditor Agent nor the Senior Lenders
shall be responsible for perfecting and maintaining the perfection of Liens with
respect to the

 

11



--------------------------------------------------------------------------------

Common Collateral for the benefit of the Second-Priority Agents and the
Second-Priority Secured Parties. The provisions of this Intercreditor Agreement
are intended solely to govern the respective Lien priorities as between the
Senior Lenders and the Second-Priority Secured Parties and shall not impose on
the Intercreditor Agent, the Second-Priority Agents, the Second-Priority Secured
Parties or the Senior Lenders or any agent or trustee therefor any obligations
in respect of the disposition of proceeds of any Common Collateral which would
conflict with prior perfected claims therein in favor of any other Person or any
order or decree of any court or governmental authority or any applicable law.

2.5. Nature Of Senior Lender Claims. Each Second-Priority Agent, on behalf of
itself and each applicable Second-Priority Secured Party, acknowledges that
(a) a portion of the Senior Lender Claims is revolving in nature and that the
amount thereof that may be outstanding at any time or from time to time may be
increased or reduced and subsequently reborrowed, (b) the terms of the Senior
Lender Documents and the Senior Lender Claims may be amended, restated, amended
and restated, supplemented or otherwise modified, and the Senior Lender Claims,
or a portion thereof, may be Refinanced from time to time and (c) the aggregate
amount of the Senior Lender Claims may be increased, in each case, without
notice to or consent by the Second-Priority Agents or the Second-Priority
Secured Parties and without affecting the provisions hereof, except as otherwise
expressly set forth herein. The Lien priorities provided for in Section 2.1
shall not be altered or otherwise affected by any amendment, restatement,
amendment and restatement, supplement or other modification, or any Refinancing,
of either the Senior Lender Claims or the Second-Priority Claims, or any portion
thereof, that, in each case, complies with the terms of the applicable Senior
Lender Documents and Second-Priority Documents. As between the Company, the
other Grantors and the Second-Priority Secured Parties, the foregoing provisions
will not limit or otherwise affect the obligations of the Company and the other
Grantors contained in any Second-Priority Document with respect to the
incurrence of additional Senior Lender Claims.

Section 3. Enforcement.

3.1. Exercise of Remedies.

(a) So long as the Discharge of Senior Lender Claims has not occurred, whether
or not any Insolvency or Liquidation Proceeding has been commenced by or against
the Company or any other Grantor, (i) no Second-Priority Agent or any
Second-Priority Secured Party will (x) exercise or seek to exercise any rights
or remedies (including setoff) with respect to any Common Collateral in respect
of any applicable Second-Priority Claims, institute any action or proceeding
with respect to such rights or remedies (including any action of foreclosure),
(y) contest, protest or object to any foreclosure proceeding or action brought
with respect to the Common Collateral by the Intercreditor Agent or any Senior
Lender in respect of the Senior Lender Claims, the exercise of any right by the
Intercreditor Agent or any Senior Lender (or any agent or sub-agent on their
behalf) in respect of the Senior Lender Claims under any lockbox agreement,
control agreement, landlord waiver or bailee’s letter or similar agreement or
arrangement to which any Second-Priority

 

12



--------------------------------------------------------------------------------

Agent or any Second-Priority Secured Party either is a party or may have rights
as a third party beneficiary, or any other exercise by any such party, of any
rights and remedies relating to the Common Collateral under the Senior Lender
Documents or otherwise in respect of Senior Lender Claims, or (z) object to the
forbearance by the Senior Lenders from bringing or pursuing any foreclosure
proceeding or action or any other exercise of any rights or remedies relating to
the Common Collateral in respect of Senior Lender Claims and (ii) except as
otherwise provided herein, the Intercreditor Agent and the Senior Lenders shall
have the exclusive right to enforce rights, exercise remedies (including setoff
and the right to credit bid their debt) and make determinations regarding the
release, disposition or restrictions with respect to the Common Collateral
without any consultation with or the consent of any Second-Priority Agent or any
Second-Priority Secured Party; provided, however, that (A) in any Insolvency or
Liquidation Proceeding commenced by or against the Company or any other Grantor,
each Second-Priority Agent may file a claim or statement of interest with
respect to the applicable Second-Priority Claims and (B) each Second-Priority
Agent may take any action (not adverse to the prior Liens on the Common
Collateral securing the Senior Lender Claims, or the rights of the Intercreditor
Agent or the Senior Lenders to exercise remedies in respect thereof) in order to
create, prove, perfect, preserve or protect (but not enforce) its rights in, and
perfection and priority of its Lien on, the Common Collateral. In exercising
rights and remedies with respect to the Senior Lender Collateral, the
Intercreditor Agent and the Senior Lenders may enforce the provisions of the
Senior Lender Documents and exercise remedies thereunder, all in such order and
in such manner as they may determine in the exercise of their sole discretion.
Such exercise and enforcement shall include the rights of an agent appointed by
them to sell or otherwise dispose of Common Collateral upon foreclosure, to
incur expenses in connection with such sale or disposition, and to exercise all
the rights and remedies of a secured lender under the Uniform Commercial Code of
any applicable jurisdiction and of a secured creditor under Bankruptcy Laws of
any applicable jurisdiction.

(b) So long as the Discharge of Senior Lender Claims has not occurred, each
Second-Priority Agent, on behalf of itself and each applicable Second-Priority
Secured Party, agrees that it will not, in the context of its role as secured
creditor, take or receive any Common Collateral or any proceeds of Common
Collateral in connection with the exercise of any right or remedy (including
setoff) with respect to any Common Collateral in respect of the applicable
Second-Priority Claims. Without limiting the generality of the foregoing, unless
and until the Discharge of Senior Lender Claims has occurred, except as
expressly provided in the proviso in clause (ii) of Section 3.1(a), the sole
right of the Second-Priority Agents and the Second-Priority Secured Parties with
respect to the Common Collateral is to hold a Lien on the Common

 

13



--------------------------------------------------------------------------------

Collateral in respect of the applicable Second-Priority Claims pursuant to the
Second-Priority Documents, as applicable, for the period and to the extent
granted therein and to receive a share of the proceeds thereof, if any, after
the Discharge of Senior Lender Claims has occurred.

(c) Subject to the proviso in clause (ii) of Section 3.1(a), (i) each
Second-Priority Agent, for itself and on behalf of each applicable
Second-Priority Secured Party, agrees that no Second-Priority Agent or any
Second-Priority Secured Party will take any action that would hinder any
exercise of remedies undertaken by the Intercreditor Agent or the Senior Lenders
with respect to the Common Collateral under the Senior Loan Documents, including
any sale, lease, exchange, transfer or other disposition of the Common
Collateral, whether by foreclosure or otherwise, and (ii) each Second-Priority
Agent, for itself and on behalf of each applicable Second-Priority Secured
Party, hereby waives any and all rights it or any Second-Priority Secured Party
may have as a junior lien creditor or otherwise to object to the manner in which
the Intercreditor Agent or the Senior Lenders seek to enforce or collect the
Senior Lender Claims or the Liens granted in any of the Senior Lender
Collateral, regardless of whether any action or failure to act by or on behalf
of the Intercreditor Agent or Senior Lenders is adverse to the interests of the
Second-Priority Secured Parties.

(d) Each Second-Priority Agent hereby acknowledges and agrees that no covenant,
agreement or restriction contained in any applicable Second-Priority Document
shall be deemed to restrict in any way the rights and remedies of the
Intercreditor Agent or the Senior Lenders with respect to the Senior Lender
Collateral as set forth in this Agreement and the Senior Lender Documents.

3.2. Cooperation. Subject to the proviso in clause (ii) of Section 3.1(a), each
Second-Priority Agent, on behalf of itself and each applicable Second-Priority
Secured Party, agrees that, unless and until the Discharge of Senior Lender
Claims has occurred, it will not commence, or join with any Person (other than
the Senior Lenders and the Intercreditor Agent upon the request thereof) in
commencing, any enforcement, collection, execution, levy or foreclosure action
or proceeding with respect to any Lien held by it in the Common Collateral under
any of the applicable Second-Priority Documents or otherwise in respect of the
applicable Second-Priority Claims.

Section 4. Payments.

4.1. Application of Proceeds. After an event of default under any Senior Credit
Agreement has occurred with respect to which the Intercreditor Agent has
provided written notice to each Second-Priority Agent, and until such event of
default is cured or waived, so long as the Discharge of Senior Lender Claims has
not occurred, the Common Collateral or proceeds thereof received in connection
with the sale or other disposition of, or collection on, such Common Collateral
upon the exercise of remedies, shall be applied by the Intercreditor Agent to

 

14



--------------------------------------------------------------------------------

the Senior Lender Claims in such order as specified in the relevant Senior
Lender Documents until the Discharge of Senior Lender Claims has occurred. Upon
the Discharge of Senior Lender Claims, the Intercreditor Agent shall deliver
promptly to the Second-Priority Designated Agent any Common Collateral or
proceeds thereof held by it in the same form as received, with any necessary
endorsements or as a court of competent jurisdiction may otherwise direct to be
applied by the Second-Priority Designated Agent ratably to the Second-Priority
Claims and, with respect to each class of Second-Priority Claims, in such order
as specified in the relevant Second-Priority Documents.

4.2. Payments Over. Any Common Collateral or proceeds thereof received by any
Second-Priority Agent or any Second-Priority Secured Party in connection with
the exercise of any right or remedy (including setoff) relating to the Common
Collateral in contravention of this Agreement shall be segregated and held in
trust for the benefit of and forthwith paid over to the Intercreditor Agent
(and/or its designees) for the benefit of the applicable Senior Lenders in the
same form as received, with any necessary endorsements or as a court of
competent jurisdiction may otherwise direct. The Intercreditor Agent is hereby
authorized to make any such endorsements as agent for any Second-Priority Agent
or any such Second-Priority Secured Party. This authorization is coupled with an
interest and is irrevocable.

Section 5. Other Agreements.

5.1. Releases.

(a) If, at any time any Grantor or the holder of any Senior Lender Claim
delivers written notice to each Second-Priority Agent that any specified Common
Collateral (including all or substantially all of the equity interests of a
Grantor or any of its Subsidiaries) is sold, transferred or otherwise disposed
of:

(i) by the owner of such Common Collateral in a transaction permitted under each
Senior Credit Agreement, the New 1.5 Lien Notes Indenture and each other
Second-Priority Document (if any); or

(ii) during the existence of any Event of Default under (and as defined in) any
Senior Credit Agreement to the extent the Intercreditor Agent has consented to
such sale, transfer or disposition:

then (whether or not any Insolvency or Liquidation Proceeding is pending at the
time) the Liens in favor of the Second-Priority Secured Parties upon such
Collateral will automatically be released and discharged as and when, but only
to the extent, such Liens on such Collateral securing Senior Lender Claims are
released and discharged. Upon delivery to each Second-Priority Agent of a
written notice from the Intercreditor Agent stating that any release of Liens
securing or supporting the Senior Lender Claims has become effective (or shall
become effective upon each Second-Priority Agent’s release), each
Second-Priority Agent will promptly execute and deliver such instruments,
releases, termination statements or other documents confirming such release on
customary terms. In the case of the sale of all or substantially all of the
equity interests of a Grantor or any of its Subsidiaries, the guarantee in favor
of the Second-Priority

 

15



--------------------------------------------------------------------------------

Secured Parties, if any, made by such Grantor or Subsidiary will automatically
be released and discharged as and when, but only to the extent, the guarantee by
such Grantor or Subsidiary of Senior Lender Claims is released and discharged.

(b) Each Second-Priority Agent, for itself and on behalf of each applicable
Second-Priority Secured Party, hereby irrevocably constitutes and appoints the
Intercreditor Agent and any officer or agent of the Intercreditor Agent, with
full power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power and authority in the place and stead of each Second-Priority
Agent or such holder or in the Intercreditor Agent’s own name, from time to time
in the Intercreditor Agent’s discretion, for the purpose of carrying out the
terms of this Section 5.1, to take any and all appropriate action and to execute
any and all documents and instruments that may be necessary or desirable to
accomplish the purposes of this Section 5.1, including any termination
statements, endorsements or other instruments of transfer or release.

(c) Unless and until the Discharge of Senior Lender Claims has occurred, each
Second-Priority Agent, for itself and on behalf of each applicable
Second-Priority Secured Party, hereby consents to the application, whether prior
to or after a default, of Deposit Account Collateral or proceeds of Common
Collateral to the repayment of Senior Lender Claims pursuant to the Senior
Credit Agreement; provided that nothing in this Section 5.1(c) shall be
construed to prevent or impair the rights of the Second-Priority Agents or the
Second-Priority Secured Parties to receive proceeds in connection with the
Second-Priority Claims not otherwise in contravention of this agreement.

5.2. Insurance. Unless and until the Discharge of Senior Lender Claims has
occurred, the Intercreditor Agent and the Senior Lenders shall have the sole and
exclusive right, subject to the rights of the Grantors under the Senior Lender
Documents, to adjust settlement for any insurance policy covering the Common
Collateral in the event of any loss thereunder and to approve any award granted
in any condemnation or similar proceeding affecting the Common Collateral.
Unless and until the Discharge of Senior Lender Claims has occurred, all
proceeds of any such policy and any such award if in respect of the Common
Collateral shall be paid (a) first, prior to the occurrence of the Discharge of
Senior Lender Claims, to the Intercreditor Agent for the benefit of Senior
Lenders pursuant to the terms of the Senior Lender Documents, (b) second, after
the occurrence of the Discharge of Senior Lender Claims, to the Second-Priority
Agents for the benefit of the Second-Priority Secured Parties pursuant to the
terms of the applicable Second-Priority Documents and (c) third, if no
Second-Priority Obligations are outstanding, to the owner of the subject
property, such other person as may be entitled thereto or as a court of
competent jurisdiction may otherwise direct. If any Second-Priority Agent or any
Second-Priority Secured Party shall, at any time, receive any proceeds of any
such insurance policy or any such award in contravention of this Agreement, it
shall pay such proceeds over to the Intercreditor Agent in accordance with the
terms of Section 4.2.

 

16



--------------------------------------------------------------------------------

5.3. Amendments to Second-Priority Collateral Documents.

(a) Without the prior written consent of the Intercreditor Agent and the
Required Lenders, no Second-Priority Collateral Document may be amended,
supplemented or otherwise modified or entered into to the extent such amendment,
supplement or modification, or the terms of any new Second-Priority Collateral
Document, would be prohibited by or inconsistent with any of the terms of this
Agreement. Each Second-Priority Agent agrees that each applicable
Second-Priority Collateral Document shall include the following language (or
language to similar effect approved by the Intercreditor Agent):

“Notwithstanding anything herein to the contrary, (i) the liens and security
interests granted to the [applicable Second-Priority Agent] pursuant to this
Agreement are expressly subject and subordinate to the liens and security
interests granted to (a) JPMorgan Chase Bank, N.A. (“JPMCB”), as administrative
agent and collateral agent (and its permitted successors) pursuant to the
Collateral Agreement, dated as of March 28, 2013 (as amended, restated, amended
and restated, replaced, supplemented or otherwise modified from time to time),
by and among Hexion Inc. (the “Company”), each Subsidiary Party (as defined
therein) party thereto and JPMCB, as collateral agent, and the other parties
party thereto, (b) Wilmington Trust, National Association, as collateral agent
(and its permitted successors) pursuant to the Collateral Agreement, dated as of
March 28, 2013 (as amended, restated, amended and restated, replaced,
supplemented or otherwise modified from time to time), by and among the Company,
each Pledgor (as defined therein) party thereto and Wilmington Trust, National
Association, as trustee and collateral agent, and the other parties party
thereto, or (c) any agent or trustee for any other Senior Lenders (as defined in
the Intercreditor Agreement referred to below), and (ii) the exercise of any
right or remedy by the [applicable Second-Priority Agent] hereunder is subject
to the limitations and provisions of the Amended and Restated Intercreditor
Agreement, dated as of February 8, 2017 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”), by and among JPMCB, as intercreditor agent,
Wilmington Trust, National Association, as trustee and as collateral agent,
JPMCB, as senior-priority agent for the secured parties under the ABL Facility
referred to therein, Wilmington Trust, National Association, as senior-priority
agent for the holders of the notes issued under the 6.625% First Lien Notes
Indenture referred to therein, Wilmington Trust, National Association, as
senior-priority agent for the holders of the notes issued under the 10.00% First
Lien Notes Indenture referred to therein, Wilmington Trust, National
Association, as senior-priority agent for the holders of the notes issued under
the New First Lien Notes Indenture referred to therein, Hexion LLC, the Company
and each other party from time to time party thereto. In the event of any
conflict between the terms of the Intercreditor Agreement and the terms of this
Agreement, the terms of the Intercreditor Agreement shall govern”.

 

17



--------------------------------------------------------------------------------

(b) In the event that the Intercreditor Agent or the Senior Lenders enter into
any amendment, waiver or consent in respect of or replace any of the Senior
Collateral Documents for the purpose of adding to, or deleting from, or waiving
or consenting to any departures from any provisions of, any Senior Collateral
Document or changing in any manner the rights of the Intercreditor Agent, the
Senior Lenders, the Company or any other Grantor thereunder (including the
release of any Liens in Senior Lender Collateral), then such amendment, waiver
or consent shall apply automatically to any comparable provision of each
Comparable Second-Priority Collateral Document without the consent of any
Second-Priority Agent or any Second-Priority Secured Party and without any
action by any Second-Priority Agent, Second-Priority Secured Party, the Company
or any other Grantor; provided, however, that (A) such amendment, waiver or
consent does not affect the rights, duties, privileges, protections,
indemnities, immunities or obligations of the Second-Priority Agent and does not
materially adversely affect the rights of the Second-Priority Secured Parties or
the interests of the Second-Priority Secured Parties in the Second-Priority
Collateral and not the Intercreditor Agent or the Senior Lenders, as the case
may be, that have a security interest in the affected collateral in a like or
similar manner, and (B) written notice of such amendment, waiver or consent
shall have been given to each Second-Priority Agent.

5.4. Rights As Unsecured Creditors. Notwithstanding anything to the contrary in
this Agreement, the Second-Priority Agents and the Second-Priority Secured
Parties may exercise rights and remedies as an unsecured creditor against the
Company or any Subsidiary that has guaranteed the Second-Priority Claims in
accordance with the terms of the applicable Second-Priority Documents and
applicable law. Nothing in this Agreement shall prohibit the receipt by any
Second-Priority Agent or any Second-Priority Secured Party of the required
payments of interest and principal so long as such receipt is not the direct or
indirect result of the exercise by any Second-Priority Agent or any
Second-Priority Secured Party of rights or remedies as a secured creditor in
respect of Common Collateral or enforcement in contravention of this Agreement
of any Lien in respect of Second-Priority Claims held by any of them. In the
event any Second-Priority Agent or any Second-Priority Secured Party becomes a
judgment lien creditor in respect of Common Collateral as a result of its
enforcement of its rights as an unsecured creditor in respect of Second-Priority
Claims, such judgment lien shall be subordinated to the Liens securing Senior
Lender Claims on the same basis as the other Liens securing the Second-Priority
Claims are so subordinated to such Liens securing Senior Lender Claims under
this Agreement. Nothing in this Agreement impairs or otherwise adversely affects
any rights or remedies the Intercreditor Agent or the Senior Lenders may have
with respect to the Senior Lender Collateral.

5.5. Possessory Collateral Agent as Gratuitous Bailee for Perfection.

(a) Each Possessory Collateral Agent agrees to hold the Pledged Collateral that
is part of the Common Collateral in its possession or control (or in the
possession or control of its agents or bailees) as gratuitous bailee for each
Second-Priority Agent and any assignee solely for the purpose of perfecting the
security interest granted in such Pledged Collateral pursuant to the
Second-Priority Collateral Agreements, subject to the terms and conditions of
this Section 5.5.

 

18



--------------------------------------------------------------------------------

(b) Each Possessory Collateral Agent agrees to hold the Deposit Account
Collateral that is part of the Common Collateral and controlled by such
Possessory Collateral Agent as gratuitous bailee for each Second-Priority Agent
and any assignee solely for the purpose of perfecting the security interest
granted in such Deposit Account Collateral pursuant to the Second-Priority
Collateral Agreements, subject to the terms and conditions of this Section 5.5.

(c) In the event that any Possessory Collateral Agent (or its agent or bailees)
has Lien filings against Intellectual Property that is part of the Common
Collateral that are necessary for the perfection of Liens in such Common
Collateral, such Possessory Collateral Agent agrees to hold such Liens as
gratuitous bailee for each Second-Priority Agent and any assignee solely for the
purpose of perfecting the security interest granted in such Liens pursuant to
the Second-Priority Collateral Agreements, subject to the terms and conditions
of this Section 5.5.

(d) Except as otherwise specifically provided herein (including Sections 3.1 and
4.1), until the Discharge of Senior Lender Claims has occurred, each Possessory
Collateral Agent shall be entitled to deal with the Pledged Collateral in
accordance with the terms of the Senior Lender Documents as if the Liens under
the Second-Priority Collateral Documents did not exist. The rights of the
Second-Priority Agents and the Second-Priority Secured Parties with respect to
such Pledged Collateral shall at all times be subject to the terms of this
Agreement.

(e) No Possessory Collateral Agent shall have any obligation whatsoever to any
Second-Priority Agent or any Second-Priority Secured Party to assure that the
Pledged Collateral is genuine or owned by the Grantors or to protect or preserve
rights or benefits of any Person or any rights pertaining to the Common
Collateral except as expressly set forth in this Section 5.5. The duties or
responsibilities of each Possessory Collateral Agent under this Section 5.5
shall be limited solely to holding the Pledged Collateral as gratuitous bailee
for each Second-Priority Agent for purposes of perfecting the Lien held by the
Second-Priority Secured Parties.

(f) No Possessory Collateral Agent shall have, by reason of the Second-Priority
Collateral Documents or this Agreement or any other document, a fiduciary
relationship in respect of any Second-Priority Agent or any Second-Priority
Secured Party and the Second-Priority Agents and the Second-Priority Secured
Parties hereby waive and release each Possessory Collateral Agent from all
claims and liabilities arising pursuant to any Possessory Collateral Agent’s
role under this Section 5.5, as agent and gratuitous bailee with respect to the
Common Collateral.

(g) Upon the Discharge of Senior Lender Claims, each Possessory Collateral Agent
shall deliver to the Second-Priority Designated Agent, to the extent that it is
legally permitted to do so, the remaining Pledged Collateral (if any) and the
Deposit Account Collateral (if any) together with any necessary endorsements (or
otherwise allow the Second-Priority Designated Agent to obtain control of such
Pledged Collateral and Deposit Account Collateral) or as a court of competent
jurisdiction may otherwise direct. The Company shall take such further action as
is required to effectuate the transfer contemplated hereby and shall indemnify

 

19



--------------------------------------------------------------------------------

each Possessory Collateral Agent for loss or damage suffered by such Possessory
Collateral Agent as a result of such transfer except for loss or damage suffered
by such Possessory Collateral Agent as a result of its own willful misconduct,
gross negligence or bad faith. No Possessory Collateral Agent has any obligation
to follow instructions from any Second-Priority Agent in contravention of this
Agreement.

(h) Neither the Possessory Collateral Agents nor the Senior Lenders shall be
required to marshal any present or future collateral security for the Company’s
or its Subsidiaries’ obligations to the Possessory Collateral Agents or the
Senior Lenders under the Senior Credit Agreement or the Senior Collateral
Documents or any assurance of payment in respect thereof or to resort to such
collateral security or other assurances of payment in any particular order, and
all of their rights in respect of such collateral security or any assurance of
payment in respect thereof shall be cumulative and in addition to all other
rights, however existing or arising.

5.6. Second-Priority Designated Agent as Gratuitous Bailee for Perfection.

(a) Upon the Discharge of Senior Lender Claims, the Second-Priority Designated
Agent agrees to hold the Pledged Collateral that is part of the Common
Collateral in its possession or control (or in the possession or control of its
agents or bailees) as gratuitous bailee for the other Second-Priority Agents and
any assignee solely for the purpose of perfecting the security interest granted
in such Pledged Collateral pursuant to the applicable Second-Priority Collateral
Agreement, subject to the terms and conditions of this Section 5.6.

(b) Upon the Discharge of Senior Lender Claims, the Second-Priority Designated
Agent agrees to hold the Deposit Account Collateral that is part of the Common
Collateral and controlled by the Second-Priority Designated Agent as gratuitous
bailee for the other Second-Priority Agents and any assignee solely for the
purpose of perfecting the security interest granted in such Deposit Account
Collateral pursuant to the applicable Second-Priority Collateral Agreement,
subject to the terms and conditions of this Section 5.6.

(c) In the event that the Second-Priority Designated Agent (or its agent or
bailees) has Lien filings against Intellectual Property that is part of the
Common Collateral that are necessary for the perfection of Liens in such Common
Collateral, upon the Discharge of Senior Lender Claims, the Second-Priority
Designated Agent agrees to hold such Liens as gratuitous bailee for the other
Second-Priority Agents and any assignee solely for the purpose of perfecting the
security interest granted in such Liens pursuant to the applicable
Second-Priority Collateral Agreement, subject to the terms and conditions of
this Section 5.6.

(d) The Second-Priority Designated Agent, in its capacity as gratuitous bailee,
shall have no obligation whatsoever to the other

 

20



--------------------------------------------------------------------------------

Second-Priority Agents to assure that the Pledged Collateral is genuine or owned
by the Grantors or to protect or preserve rights or benefits of any Person or
any rights pertaining to the Common Collateral except as expressly set forth in
this Section 5.6. The duties or responsibilities of the Second-Priority
Designated Agent under this Section 5.6 upon the Discharge of Senior Lender
Claims shall be limited solely to holding the Pledged Collateral as gratuitous
bailee for the other Second-Priority Agents for purposes of perfecting the Lien
held by the applicable Second-Priority Secured Parties.

(e) The Second-Priority Designated Agent shall not have by reason of the
Second-Priority Collateral Documents or this Agreement or any other document a
fiduciary relationship in respect of the other Second-Priority Agents (or the
Second-Priority Secured Parties for which such other Second-Priority Agents is
agent) and the other Second-Priority Agents hereby waive and release the
Second-Priority Designated Agent from all claims and liabilities arising
pursuant to the Second-Priority Designated Agent’s role under this Section 5.6,
as agent and gratuitous bailee with respect to the Common Collateral.

(f) In the event that the Second-Priority Designated Agent shall cease to be so
designated the Second-Priority Designated Agent pursuant to the definition of
such term, the then Second-Priority Designated Agent shall deliver to the
successor Second-Priority Designated Agent, to the extent that it is legally
permitted to do so, the remaining Pledged Collateral (if any) and the Deposit
Account Collateral (if any) together with any necessary endorsements (or
otherwise allow the successor Second-Priority Designated Agent to obtain control
of such Pledged Collateral and Deposit Account Collateral) or as a court of
competent jurisdiction may otherwise direct, and such successor Second-Priority
Designated Agent shall perform all duties of the Second-Priority Designated
Agent as set forth herein. The Company shall take such further action as is
required to effectuate the transfer contemplated hereto and shall indemnify the
Second-Priority Designated Agent for loss or damage suffered by the
Second-Priority Designated Agent as a result of such transfer except for loss or
damage suffered by the Second-Priority Designated Agent as a result of its own
willful misconduct or gross negligence. The Second-Priority Designated Agent has
no obligation to follow instructions from the successor Second-Priority
Designated Agent in contravention of this Agreement.

5.7. When Discharge of Senior Lender Claims Deemed to Not Have Occurred. If, at
any time after the Discharge of Senior Lender Claims has occurred, the Company
incurs any Indebtedness in connection with a Refinancing, or incurs any
Indebtedness that has been designated in an Officers’ Certificate to the
Intercreditor Agent and the Second-Priority Designated Agent as Senior Lender
Claims hereunder, then, in each case, such Discharge of Senior Lender Claims
shall automatically be deemed not to have occurred for all purposes of this

 

21



--------------------------------------------------------------------------------

Agreement (other than with respect to any actions taken prior to the date of
such designation as a result of the occurrence of such first Discharge of Senior
Lender Claims), and the applicable agreement governing such Senior Lender Claims
shall automatically be treated as a Senior Credit Agreement for all purposes of
this Agreement, including for purposes of the Lien priorities and rights in
respect of Common Collateral set forth herein and the granting by the
Intercreditor Agent of amendments, waivers and consents hereunder, provided the
agent, representative or trustee in respect of such Indebtedness executes and
delivers a joinder to this Agreement in accordance with Section 8.21. Upon
receipt of such designation (including the identity of the new Intercreditor
Agent), each Second-Priority Agent shall promptly (i) enter into such documents
and agreements (at the expense of the Company), including amendments or
supplements to this Agreement, in accordance with Section 8.21 hereof, as the
Company or such new Intercreditor Agent shall reasonably request in writing in
order to provide the new Intercreditor Agent the rights of the Intercreditor
Agent contemplated hereby and (ii) to the extent then held by any
Second-Priority Agent, deliver to the Intercreditor Agent the Pledged Collateral
that is Common Collateral together with any necessary endorsements (or otherwise
allow such Intercreditor Agent to obtain possession or control of such Pledged
Collateral).

5.8. No Release If Event of Default. Notwithstanding any other provisions
contained in this Agreement, if an Event of Default (as defined in the New 1.5
Lien Notes Indenture or any other Second-Priority Document, as applicable)
exists on the date on which all Senior Lender Claims are repaid in full and
terminated (including all commitments and letters of credit thereunder), the
second-priority Liens on the Second-Priority Collateral securing the
Second-Priority Claims relating to such Event of Default will not be released,
except to the extent such Collateral or any portion thereof was disposed of in
order to repay the Senior Lender Claims secured by such Collateral, and
thereafter the Second-Priority Designated Agent will have the right to direct
the Intercreditor Agent to foreclose upon such Collateral (but in any such
event, the Liens on such Collateral securing the applicable Second-Priority
Claims will be released when such Event of Default and all other Events of
Default under the New 1.5 Lien Notes Indenture or any other Second-Priority
Document, as applicable, cease to exist).

Section 6. Insolvency or Liquidation Proceedings.

6.1. Financing Issues. If the Company or any other Grantor shall be subject to
any Insolvency or Liquidation Proceeding and the Intercreditor Agent shall
desire to permit the use of cash collateral or to permit the Company or any
other Grantor to obtain financing under Section 363 or Section 364 of the
Bankruptcy Code or any similar provision in any Bankruptcy Law (“DIP
Financing”), then each Second-Priority Agent, on behalf of itself and each
applicable Second-Priority Secured Party, agrees that it will raise no
(a) objection to (and will not otherwise contest) such use of cash collateral or
DIP Financing and will not request adequate protection or any other relief in
connection therewith (except to the extent permitted by the proviso in clause
(ii) of Section 3.1(a) and Section 6.3) and, to the extent the Liens securing
the Senior Lender Claims under the Senior Credit Agreement or under any other
Senior Lender Documents are subordinated or pari passu with such DIP Financing,
will subordinate its Liens in the Common Collateral to such DIP Financing (and
all Obligations relating thereto) on the same basis as the other Liens securing
the Second-Priority Claims are so subordinated to Liens securing Senior Lender
Claims under this Agreement, (b) objection to (and will not otherwise contest)
any motion for relief from the automatic stay or from any injunction against
foreclosure

 

22



--------------------------------------------------------------------------------

or enforcement in respect of Senior Lender Claims made by the Intercreditor
Agent or any holder of Senior Lender Claims, (c) objection to (and will not
otherwise contest) any lawful exercise by any holder of Senior Lender Claims of
the right to credit bid Senior Lender Claims at any sale in foreclosure of
Senior Lender Collateral, (d) objection to (and will not otherwise contest) any
other request for judicial relief made in any court by any holder of Senior
Lender Claims relating to the lawful enforcement of any Lien on Senior Lender
Collateral or (e) objection to (and will not otherwise contest) any order
relating to a sale of assets of any Grantor for which the Intercreditor Agent
has consented that provides, to the extent the sale is to be free and clear of
Liens, that the Liens securing the Senior Lender Claims and the Second-Priority
Claims will attach to the proceeds of the sale on the same basis of priority as
the Liens securing the Senior Lender Collateral rank to the Liens securing the
Second-Priority Collateral in accordance with this Agreement.

6.2. Relief from the Automatic Stay. Until the Discharge of Senior Lender Claims
has occurred, each Second-Priority Agent, on behalf of itself and each
applicable Second-Priority Secured Party, agrees that none of them shall seek
relief from the automatic stay or any other stay in any Insolvency or
Liquidation Proceeding in respect of the Common Collateral, without the prior
written consent of the Intercreditor Agent and the Required Lenders.

6.3. Adequate Protection. Each Second-Priority Agent, on behalf of itself and
each applicable Second-Priority Secured Party, agrees that none of them shall
contest (or support any other Person contesting) (a) any request by the
Intercreditor Agent or the Senior Lenders for adequate protection or (b) any
objection by the Intercreditor Agent or the Senior Lenders to any motion,
relief, action or proceeding based on the Intercreditor Agent’s or the Senior
Lenders’ claiming a lack of adequate protection. Notwithstanding the foregoing,
in any Insolvency or Liquidation Proceeding, (i) if the Senior Lenders (or any
subset thereof) are granted adequate protection in the form of additional
collateral in connection with any DIP Financing or use of cash collateral under
Section 363 or Section 364 of the Bankruptcy Code or any similar Bankruptcy Law,
then each Second-Priority Agent, on behalf of itself and any applicable
Second-Priority Secured Party, may seek or request adequate protection in the
form of a replacement Lien on such additional collateral, which Lien is
subordinated to the Liens securing the Senior Lender Claims and such DIP
Financing (and all Obligations relating thereto) on the same basis as the other
Liens securing the Second-Priority Claims are so subordinated to the Liens
securing Senior Lender Claims under this Agreement and (ii) in the event any
Second-Priority Agent, on behalf of itself or any applicable Second-Priority
Secured Party, seeks or requests adequate protection and such adequate
protection is granted in the form of additional collateral, then such
Second-Priority Agent, on behalf of itself or each such Second-Priority Secured
Party, agrees that the Senior-Priority Agents shall also be granted a senior
Lien on such additional collateral as security for the applicable Senior Lender
Claims and any such DIP Financing and that any Lien on such additional
collateral securing the Second-Priority Claims shall be subordinated to the
Liens on such collateral securing the Senior Lender Claims and any such DIP
Financing (and all Obligations relating thereto) and any other Liens granted to
the Senior Lenders as adequate protection on the same basis as the other Liens
securing the Second-Priority Claims are so subordinated to such Liens securing
Senior Lender Claims under this Agreement.

 

23



--------------------------------------------------------------------------------

6.4. Preference Issues. If any Senior Lender is required in any Insolvency or
Liquidation Proceeding or otherwise to turn over or otherwise pay to the estate
of the Company or any other Grantor (or any trustee, receiver or similar person
therefor), because the payment of such amount was declared to be fraudulent or
preferential in any respect or for any other reason, any amount (a “Recovery”),
whether received as proceeds of security, enforcement of any right of setoff or
otherwise, then the Senior Lender Claims shall be reinstated to the extent of
such Recovery and deemed to be outstanding as if such payment had not occurred
and the Senior Lenders shall be entitled to a Discharge of Senior Lender Claims
with respect to all such recovered amounts. If this Agreement shall have been
terminated prior to such Recovery, this Agreement shall be reinstated in full
force and effect, and such prior termination shall not diminish, release,
discharge, impair or otherwise affect the obligations of the parties hereto.

6.5. Application. This Agreement shall be applicable prior to and after the
commencement of any Insolvency or Liquidation Proceeding. All references herein
to any Grantor shall apply to any trustee for such Person and such Person as
debtor in possession. The relative rights as to the Collateral and proceeds
thereof shall continue after the filing thereof on the same basis as prior to
the date of the petition, subject to any court order approving the financing of,
or use of cash collateral by, any Grantor.

6.6. 506(c) Claims. Until the Discharge of Senior Lender Claims has occurred,
each Second-Priority Agent, on behalf of itself and each applicable
Second-Priority Secured Party, will not assert or enforce any claim under
Section 506(c) of the United States Bankruptcy Code senior to or on a parity
with the Liens securing the Senior Lender Claims for costs or expenses of
preserving or disposing of any Common Collateral.

Section 7. Reliance; Waivers; etc.

7.1. Reliance. The consent by the Senior Lenders to the execution and delivery
of the Second-Priority Documents to which the Senior Lenders have consented and
all loans and other extensions of credit made or deemed made on and after the
date hereof by the Senior Lenders to the Company or any Subsidiary shall be
deemed to have been given and made in reliance upon this Agreement. Each
Second-Priority Agent, on behalf of itself and each applicable Second-Priority
Secured Party, acknowledges that it and the applicable Second-Priority Secured
Parties have, independently and without reliance on the Intercreditor Agent or
any Senior Lender, and based on documents and information deemed by them
appropriate, made their own credit analysis and decision to enter into the
applicable Second-Priority Document, this Agreement and the transactions
contemplated hereby and thereby and they will continue to make their own credit
decision in taking or not taking any action under the applicable Second-Priority
Document or this Agreement.

7.2. No Warranties or Liability. Each Second-Priority Agent, on behalf of itself
and each applicable Second-Priority Secured Party, acknowledges and agrees that
neither the Intercreditor Agent nor any Senior Lender has made any express or
implied representation or warranty, including with respect to the execution,
validity, legality, completeness, collectibility or enforceability of any of the
Senior Lender Documents, the ownership of any Common Collateral or the
perfection or priority of any Liens thereon. The Senior Lenders will be entitled
to manage and supervise their respective loans and extensions of credit under
the Senior Lender

 

24



--------------------------------------------------------------------------------

Documents in accordance with law and as they may otherwise, in their sole
discretion, deem appropriate, and the Senior Lenders may manage their loans and
extensions of credit without regard to any rights or interests that any
Second-Priority Agent or any of the Second-Priority Secured Parties have in the
Common Collateral or otherwise, except as otherwise provided in this Agreement.
Neither the Intercreditor Agent nor any Senior Lender shall have any duty to any
Second-Priority Agent or any Second-Priority Secured Party to act or refrain
from acting in a manner that allows, or results in, the occurrence or
continuance of an event of default or default under any agreements with the
Company or any Subsidiary thereof (including the Second-Priority Documents),
regardless of any knowledge thereof that they may have or be charged with.
Except as expressly set forth in this Intercreditor Agreement, the Intercreditor
Agent, the Senior Lenders, the Second-Priority Agents and the Second-Priority
Secured Parties have not otherwise made to each other, nor do they hereby make
to each other, any warranties, express or implied, nor do they assume any
liability to each other with respect to (a) the enforceability, validity, value
or collectibility of any of the Second-Priority Claims, the Senior Lender Claims
or any guarantee or security which may have been granted to any of them in
connection therewith, (b) the Company’s or any other Grantor’s title to or right
to transfer any of the Common Collateral or (c) any other matter except as
expressly set forth in this Intercreditor Agreement.

7.3. Obligations Unconditional. All rights, interests, agreements and
obligations of the Intercreditor Agent and the Senior Lenders, and the
Second-Priority Agents and the Second-Priority Secured Parties, respectively,
hereunder shall remain in full force and effect irrespective of:

(a) any lack of validity or enforceability of any Senior Lender Documents or any
Second-Priority Documents;

(b) any change in the time, manner or place of payment of, or in any other terms
of, all or any of the Senior Lender Claims or Second-Priority Claims, or any
amendment or waiver or other modification, including any increase in the amount
thereof, whether by course of conduct or otherwise, of the terms of any Senior
Credit Agreement or any other Senior Lender Document or of the terms of the New
1.5 Lien Notes Indenture or any other Second-Priority Document;

(c) any exchange of any security interest in any Common Collateral or any other
collateral, or any amendment, waiver or other modification, whether in writing
or by course of conduct or otherwise, of all or any of the Senior Lender Claims
or Second-Priority Claims or any guarantee thereof;

(d) the commencement of any Insolvency or Liquidation Proceeding in respect of
the Company or any other Grantor; or

(e) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, the Company or any other Grantor in respect of the Senior
Lender Claims, or of any Second-Priority Agent or any Second-Priority Secured
Party in respect of this Agreement.

 

25



--------------------------------------------------------------------------------

Section 8. Miscellaneous.

8.1. Conflicts. Subject to Section 8.19:

(a) in the event of any conflict between the provisions of this Agreement and
the provisions of any Senior Lender Document or any Second-Priority Document,
the provisions of this Agreement shall govern;

(b) in the event of any conflict between the terms of this Agreement and the
terms of the Existing Second Lien Intercreditor Agreement relating to the
relative priorities, rights or obligations of the parties holding the Senior
Lender Claims and the holders of the “Second-Priority Claims” (as that term is
defined in the Existing Second Lien Intercreditor Agreement), the terms of the
Existing Second Lien Intercreditor Agreement shall govern.

8.2. Continuing Nature of this Agreement; Severability. Subject to Section 5.7
and Section 6.4, this Agreement shall continue to be effective until the
Discharge of Senior Lender Claims shall have occurred or such later time as all
the Obligations in respect of the Second-Priority Claims shall have been paid in
full. This is a continuing agreement of lien subordination and the Senior
Lenders may continue, at any time and without notice to each Second-Priority
Agent or any Second-Priority Secured Party, to extend credit and other financial
accommodations and lend monies to or for the benefit of the Company or any other
Grantor constituting Senior Lender Claims in reliance hereon. The terms of this
Agreement shall survive, and shall continue in full force and effect, in any
Insolvency or Liquidation Proceeding. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall not invalidate the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

8.3. Amendments; Waivers. Subject to Section 8.21 hereof, no amendment,
modification or waiver of any of the provisions of this Agreement shall be
deemed to be made unless the same shall be in writing signed on behalf of each
Second-Priority Agent (or its authorized agent) and each Senior-Priority Agent
(or its authorized agent) and each waiver, if any, shall be a waiver only with
respect to the specific instance involved and shall in no way impair the rights
of the parties making such waiver or the obligations of the other parties to
such party in any other respect or at any other time. The Company and the other
Grantors shall not have any right to consent to or approve any amendment,
modification or waiver of any provision of this Agreement except to the extent
their rights are affected.

8.4. Information Concerning Financial Condition of the Company and the
Subsidiaries. The Intercreditor Agent, the Senior Lenders, each Second-Priority
Agent and the Second-Priority Secured Parties shall each be responsible for
keeping themselves informed of (a) the financial condition of the Company and
the Subsidiaries and all endorsers and/or guarantors of the Second-Priority
Claims or the Senior Lender Claims and (b) all other circumstances bearing upon
the risk of nonpayment of the Second-Priority Claims or the Senior Lender
Claims. The Intercreditor Agent, the Senior Lenders, each Second-Priority Agent
and the Second-Priority

 

26



--------------------------------------------------------------------------------

Secured Parties shall have no duty to advise any other party hereunder of
information known to it or them regarding such condition or any such
circumstances or otherwise. In the event that the Intercreditor Agent, any
Senior Lender, any Second-Priority Agent or any Second-Priority Secured Party,
in its or their sole discretion, undertakes at any time or from time to time to
provide any such information to any other party, it or they shall be under no
obligation (w) to make, and the Intercreditor Agent, the Senior Lenders, the
Second-Priority Agents and the Second-Priority Secured Parties shall not make,
any express or implied representation or warranty, including with respect to the
accuracy, completeness, truthfulness or validity of any such information so
provided, (x) to provide any additional information or to provide any such
information on any subsequent occasion, (y) to undertake any investigation or
(z) to disclose any information that, pursuant to accepted or reasonable
commercial finance practices, such party wishes to maintain confidential or is
otherwise required to maintain confidential.

8.5. Subrogation. Each Second-Priority Agent, on behalf of itself and each
applicable Second-Priority Secured Party, hereby waives any rights of
subrogation it may acquire as a result of any payment hereunder until the
Discharge of Senior Lender Claims has occurred.

8.6. Application of Payments. Except as otherwise provided herein, all payments
received by the Senior Lenders may be applied, reversed and reapplied, in whole
or in part, to such part of the Senior Lender Claims as the Senior Lenders, in
their sole discretion, deem appropriate, consistent with the terms of the Senior
Lender Documents. Except as otherwise provided herein, each Second-Priority
Agent, on behalf of itself and each applicable Second-Priority Secured Party,
assents to any such extension or postponement of the time of payment of the
Senior Lender Claims or any part thereof and to any other indulgence with
respect thereto, to any substitution, exchange or release of any security that
may at any time secure any part of the Senior Lender Claims and to the addition
or release of any other Person primarily or secondarily liable therefor.

8.7. Consent to Jurisdiction; Waivers. The parties hereto consent to the
jurisdiction of any state or federal court located in New York, New York, and
consent that all service of process may be made by registered mail directed to
such party as provided in Section 8.8 for such party. Service so made shall be
deemed to be completed three days after the same shall be posted as aforesaid.
The parties hereto waive any objection to any action instituted hereunder in any
such court based on forum non conveniens, and any objection to the venue of any
action instituted hereunder in any such court. Each of the parties hereto waives
any right it may have to trial by jury in respect of any litigation based on, or
arising out of, under or in connection with this Agreement, or any course of
conduct, course of dealing, verbal or written statement or action of any party
hereto in connection with the subject matter hereof.

8.8. Notices. All notices to the Second-Priority Secured Parties and the Senior
Lenders permitted or required under this Agreement may be sent to the Trustee,
the Intercreditor Agent or any Second-Priority Agent as provided in the New 1.5
Lien Notes Indenture, the applicable Senior Credit Agreement, the other relevant
Senior Lender Document or the relevant Second-Priority Document, as applicable.
Unless otherwise specifically provided herein, any notice or other communication
herein required or permitted to be given shall be in writing and may be
personally served, telecopied, electronically mailed or sent by courier service
or U.S.

 

27



--------------------------------------------------------------------------------

mail and shall be deemed to have been given when delivered in person or by
courier service, upon receipt of a telecopy or electronic mail or upon receipt
via U.S. mail (registered or certified, with postage prepaid and properly
addressed). For the purposes hereof, the addresses of the parties hereto shall
be as set forth below each party’s name on the signature pages hereto, or, as to
each party, at such other address as may be designated by such party in a
written notice to all of the other parties. The Senior-Priority Agents hereby
agree to promptly notify each Second-Priority Agent upon payment in full in cash
of all Indebtedness under the applicable Senior Lender Documents (except for
contingent indemnities and cost and reimbursement obligations to the extent no
claim therefor has been made).

8.9. Further Assurances. Each of the Second-Priority Agents, on behalf of itself
and each applicable Second-Priority Secured Party, and the Intercreditor Agent,
on behalf of itself and each Senior Lender, agrees that each of them shall take
such further action and shall execute and deliver to the Intercreditor Agent and
the Senior Lenders such additional documents and instruments (in recordable
form, if requested) as the Intercreditor Agent or the Senior Lenders may
reasonably request to effectuate the terms of and the lien priorities
contemplated by this Agreement. The Company agrees to pay all reasonable and
documented out-of-pocket expenses incurred by any such Second-Priority Agent or
the Intercreditor Agent in connection with the execution and delivery of such
additional documents and instruments.

8.10. Governing Law. This Agreement has been delivered and accepted at and shall
be deemed to have been made at New York, New York and shall be interpreted, and
the rights and liabilities of the parties bound hereby determined, in accordance
with the laws of the State of New York.

8.11. Binding on Successors and Assigns. This Agreement shall be binding upon
the Intercreditor Agent, the Senior Lenders, the Second-Priority Agents, the
Second-Priority Secured Parties, the Company, the Company’s Subsidiaries party
hereto and their respective permitted successors and assigns.

8.12. Specific Performance. The Intercreditor Agent may demand specific
performance of this Agreement. Each Second-Priority Agent, on behalf of itself
and each applicable Second-Priority Secured Party, hereby irrevocably waives any
defense based on the adequacy of a remedy at law and any other defense that
might be asserted to bar the remedy of specific performance in any action that
may be brought by the Intercreditor Agent.

8.13. Section Titles. The section titles contained in this Agreement are and
shall be without substantive meaning or content of any kind whatsoever and are
not a part of this Agreement.

8.14. Counterparts. This Agreement may be executed in one or more counterparts,
including by means of facsimile or other electronic transmission, each of which
shall be an original and all of which shall together constitute one and the same
document.

8.15. Authorization. By its signature, each Person executing this Agreement on
behalf of a party hereto represents and warrants to the other parties hereto
that it is duly authorized to execute this Agreement. The Intercreditor Agent
represents and warrants that this Agreement is binding upon the Senior Lenders.
The Trustee represents and warrants that this Agreement is binding upon the
Indenture Secured Parties.

 

28



--------------------------------------------------------------------------------

8.16. No Third Party Beneficiaries; Successors and Assigns. This Agreement and
the rights and benefits hereof shall inure to the benefit of, and be binding
upon, each of the parties hereto and their respective successors and assigns and
shall inure to the benefit of each of, and be binding upon, the holders of
Senior Lender Claims and Second-Priority Claims. No other Person shall have or
be entitled to assert rights or benefits hereunder.

8.17. Effectiveness. This Agreement shall become effective when executed and
delivered by the parties hereto on the date hereof. This Agreement shall be
effective both before and after the commencement of any Insolvency or
Liquidation Proceeding. All references to the Company or any other Grantor shall
include the Company or any other Grantor as debtor and debtor-in-possession and
any receiver or trustee for the Company or any other Grantor (as the case may
be) in any Insolvency or Liquidation Proceeding.

8.18. Intercreditor Agent; Trustee and Collateral Agent; Senior-Priority Agents.
It is understood and agreed that (a) JPMCB is entering into this Agreement in
its capacity as administrative agent under the ABL Facility and the provisions
of Article VIII of the ABL Facility applicable to JPMCB as administrative agent
thereunder shall also apply to JPMCB as Intercreditor Agent hereunder,
(b) Wilmington Trust, National Association is entering into this Agreement in
its capacity as Trustee and as Collateral Agent, and the provisions of Article 7
of the New 1.5 Lien Notes Indenture applicable to the trustee thereunder shall
also apply to the Trustee hereunder, (c) Wilmington Trust, National Association
is entering into this Agreement in its capacity as Senior-Priority Agent for the
holders of the notes issued under the 6.625% First Lien Notes Indenture, and the
provisions of Article 7 of the 6.625% First Lien Notes Indenture applicable to
the trustee thereunder shall also apply to such Senior-Priority Agent,
(d) Wilmington Trust, National Association is entering into this Agreement in
its capacity as Senior-Priority Agent for the holders of the notes issued under
the 10.00% First Lien Notes Indenture, and the provisions of Article 7 of the
10.00% First Lien Notes Indenture applicable to the trustee thereunder shall
also apply to such Senior-Priority Agent, and (e) Wilmington Trust, National
Association is entering into this Agreement in its capacity as Senior-Priority
Agent for the holders of the notes issued under the New First Lien Notes
Indenture, and the provisions of Article 7 of the New First Lien Notes Indenture
applicable to the trustee thereunder shall also apply to such Senior-Priority
Agent.

8.19. Relative Rights. Notwithstanding anything in this Agreement to the
contrary (except to the extent contemplated by Section 5.3(b)), nothing in this
Agreement is intended to or will (a) amend, waive or otherwise modify the
provisions of any Senior Credit Agreement, the New 1.5 Lien Notes Indenture or
any other Senior Lender Documents or Second-Priority Documents entered into in
connection with such Senior Credit Agreement, the New 1.5 Lien Notes Indenture
or any other Senior Lender Document or Second-Priority Document or permit the
Company or any Subsidiary to take any action, or fail to take any action, to the
extent such action or failure would otherwise constitute a breach of, or default
under, any Senior Credit Agreement or any other Senior Lender Documents entered
into in connection with such Senior Credit Agreement, the New 1.5 Lien Notes
Indenture or any other Second-Priority Documents, (b) change the relative
priorities of the Senior Lender Claims or the Liens granted under the

 

29



--------------------------------------------------------------------------------

Senior Lender Documents on the Common Collateral (or any other assets) as among
the Senior Lenders, (c) otherwise change the relative rights of the Senior
Lenders in respect of the Common Collateral as among such Senior Lenders or
(d) obligate the Company or any Subsidiary to take any action, or fail to take
any action, that would otherwise constitute a breach of, or default under, any
Senior Credit Agreement or any other Senior Lender Document entered into in
connection with such Senior Credit Agreement, the New 1.5 Lien Notes Indenture
or any other Second-Priority Documents.

8.20. References. Notwithstanding anything to the contrary in this Agreement,
any references contained herein to any Section, clause, paragraph, definition or
other provision of the New 1.5 Lien Notes Indenture (including any definition
contained therein) shall be deemed to be a reference to such Section, clause,
paragraph, definition or other provision as in effect on the date of this
Agreement; provided that any reference to any such Section, clause, paragraph or
other provision shall refer to such Section, clause, paragraph or other
provision of the New 1.5 Lien Notes Indenture, as applicable (including any
definition contained therein), as amended or modified from time to time if such
amendment or modification has been (1) made in accordance with the New 1.5 Lien
Notes Indenture, and (2) approved in writing by, or on behalf of, the requisite
Senior Lenders as are needed under the terms of any Senior Credit Agreement to
approve such amendment or modification.

8.21. Joinder Requirements. At the request of the Company, and at the Company’s
expense, this Agreement may be amended, supplemented or otherwise modified,
without the consent of any Senior-Priority Agent or Second-Priority Agent, any
Senior Lender or any Second-Priority Secured Party, in order for the Company to
designate additional obligations as Other First Priority Lien Obligations or
Future Second-Lien Indebtedness if the incurrence of such obligations is
permitted under each Senior Lender Document, each Second-Priority Document and
this Agreement. If so permitted, as a condition precedent to the effectiveness
of such designation (x) the applicable Other First Priority Lien Obligations
Agent, or the administrative agent, trustee or other agent for such Future
Second-Lien Indebtedness, as applicable, shall execute and deliver to each
Senior-Priority Agent and Second-Priority Agent, a joinder agreement to this
Agreement in form and substance reasonably satisfactory to the Intercreditor
Agent and (y) the Company shall have delivered to the Intercreditor Agent, each
Senior-Priority Agent and each Second-Priority Agent, an Officers’ Certificate
(i) stating that the conditions set forth in this Section 8.21 are satisfied
with respect to such Other First Priority Lien Obligations or Future Second-Lien
Indebtedness, as applicable and (ii) designating such additional obligations as
Other First Priority Lien Obligations or Future Second-Lien Indebtedness, as
applicable, hereunder. Notwithstanding anything to the contrary set forth in
this Section 8.21 or in Section 8.3 hereof, any Senior-Priority Agent and/or any
Second-Priority Agent may, and, at the request and expense of the Company,
shall, in each case, without the consent of any Senior-Priority Agent or
Second-Priority Agent, any Senior Lender or any Second-Priority Secured Party,
enter into a supplemental agreement (which may take the form of an amendment, an
amendment and restatement or a supplement of this Agreement) to: (i) add other
parties holding Future Second-Lien Indebtedness (or any agent or trustee
therefor) to the extent such Indebtedness is not prohibited by the Senior Lender
Documents or any Second-Priority Document, (ii) add other parties holding
Obligations arising under the Other First Priority Lien Obligations Credit
Documents (or any agent or trustee thereof) to the extent such Obligations are
not prohibited by the Senior Lender Documents, or any Second-Priority

 

30



--------------------------------------------------------------------------------

Document, (iii) in the case of Future Second-Lien Indebtedness, (a) establish
that the Lien on the Common Collateral securing such Future Second-Lien
Indebtedness shall be junior and subordinate in all respects to all Liens on the
Common Collateral securing any Senior Lender Claims and shall share in the
benefits of the Common Collateral equally and ratably with all Liens on the
Common Collateral securing any other Second-Priority Claims, in each case,
subject to the terms of any other applicable intercreditor arrangements made in
accordance with Section 8.22 below, and (b) provide to the holders of such
Future Second-Lien Indebtedness (or any agent or trustee thereof) the comparable
rights and benefits (including any improved rights and benefits that have been
consented to by the Senior-Priority Agents) as are provided to the holders of
Second-Priority Claims under this Agreement prior to the incurrence of such
Future Second-Lien Indebtedness, and (iv) in the case of Other First Priority
Lien Obligations, (a) establish that the Lien on the Common Collateral securing
such Other First Priority Lien Obligations shall be superior in all respects to
all Liens on the Common Collateral securing any Second-Priority Claims and shall
share in the benefits of the Common Collateral equally and ratably with all
Liens on the Common Collateral securing any other Senior Lender Claims, in each
case, subject to the terms of any other applicable intercreditor arrangements
made in accordance with Section 8.22 below, and (b) provide to the holders of
such Other First Priority Lien Obligations (or any agent or trustee thereof) the
comparable rights and benefits as are provided to the holders of Senior Lender
Claims under this Agreement prior to the incurrence of such Other First Priority
Lien Obligations. Any such additional party, each Senior-Priority Agent and each
Second-Priority Agent shall be entitled to rely on the determination of officers
of the Company that such modifications do not violate any Senior Lender
Documents or any Second-Priority Document if such determination is set forth in
an Officers’ Certificate delivered to such party in accordance with this
Section 8.21; provided, however, that such determination will not affect whether
or not the Company has complied with its undertakings in the Senior Credit
Agreement, the Other First Priority Lien Obligations Credit Documents, the
Senior Collateral Documents, the New 1.5 Lien Notes Indenture, any other
Second-Priority Document governing Future Second-Lien Indebtedness, the
Second-Priority Collateral Documents or this Agreement.

8.22. Intercreditor Agreements. Each party hereto agrees that the Senior Lenders
(as among themselves) and the Second-Priority Secured Parties (as among
themselves) may each enter into intercreditor agreements (or similar
arrangements) with the applicable Intercreditor Agent or the Second-Priority
Agent governing the rights, benefits and privileges as among the Senior Lenders
or the Second-Priority Secured Parties, as the case may be, in respect of the
Common Collateral, this Agreement and the other Senior Collateral Documents or
Second-Priority Collateral Documents, as the case may be, including as to
application of proceeds of the Common Collateral, voting rights, control of the
Common Collateral and waivers with respect to the Common Collateral, in each
case so long as (A) the terms thereof do not violate or conflict with the
provisions of this Agreement or the other Senior Collateral Documents or
Second-Priority Collateral Documents, as the case may be, (B) in the case of any
such intercreditor agreement (or similar arrangement) affecting any Senior
Lenders, each Senior-Priority Agent acting on behalf of the applicable Senior
Lenders agrees in its sole discretion, or is otherwise obligated pursuant to the
terms of the applicable Senior Lender Documents, to enter into any such
intercreditor agreement (or similar arrangement) and (C) in the case of any such
intercreditor agreement (or similar arrangement) affecting the Second-Priority
Secured Parties, each Second-Priority Agent acting on behalf of the applicable
Second-Priority Secured Parties

 

31



--------------------------------------------------------------------------------

agrees in its sole discretion, or is otherwise obligated pursuant to the terms
of the applicable Second-Priority Document, to enter into any such intercreditor
agreement (or similar arrangement). Notwithstanding the preceding clauses
(B) and (C), to the extent that (x) the applicable Senior-Priority Agent is not
authorized by the Required Lenders to enter into any such intercreditor
agreement (or similar arrangement) or does not agree to enter into such
intercreditor agreement (or similar arrangement), such intercreditor agreement
(or similar arrangement) shall not be binding upon such Senior-Priority Agent
but, subject to the immediately succeeding sentence, may still bind the other
parties party thereto and the applicable Senior Lenders for which such
Senior-Priority Agent is acting as representative or (y) the applicable
Second-Priority Agent is not authorized by the applicable Second-Priority
Secured Parties to enter into any such intercreditor agreement (or similar
arrangement) or does not agree to enter into such intercreditor agreement (or
similar arrangement), such intercreditor agreement (or similar arrangement)
shall not be binding upon the such Second-Priority Agent but, subject to the
immediately succeeding sentence, may still bind the other parties party thereto
and such Second-Priority Secure Parties. In any event, if a respective
intercreditor agreement (or similar arrangement) exists, the provisions thereof
shall not be (or be construed to be) an amendment, modification or other change
to this Agreement or any other Senior Collateral Document or Second-Priority
Collateral Document, and the provisions of this Agreement and the other Senior
Collateral Documents and Second-Priority Collateral Documents shall remain in
full force and effect in accordance with the terms hereof and thereof (as such
provisions may be amended, modified or otherwise supplemented from time to time
in accordance with the terms thereof, including to give effect to any
intercreditor agreement (or similar arrangement)).

[Remainder of page intentionally left blank]

 

32



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amended and Restated
Intercreditor Agreement as of the date first written above.

 

JPMORGAN CHASE BANK, N.A., as Intercreditor Agent By:  

/s/ Peter S. Predun

Name:   Peter S. Predun Title:   Executive Director JPMORGAN CHASE BANK, N.A.,
as Senior-Priority Agent for secured parties under the ABL Facility By:  

/s/ Peter S. Predun

Name:   Peter S. Predun Title:   Executive Director

 

[Signature Page to Amended and Restated 1.5 Lien Intercreditor Agreement]



--------------------------------------------------------------------------------

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Trustee, as Second-Priority Agent for
the holders of Notes and as and Collateral Agent By:  

/s/ Jane Schweiger

Name:   Jane Schweiger Title:   Vice President WILMINGTON TRUST, NATIONAL
ASSOCIATION, as Senior-Priority Agent for the holders of the notes issued under
the 6.625% First Lien Notes Indenture By:  

/s/ Jane Schweiger

Name:   Jane Schweiger Title:   Vice President WILMINGTON TRUST, NATIONAL
ASSOCIATION, as Senior-Priority Agent for the holders of the notes issued under
the 10.00% First Lien Notes Indenture By:  

/s/ Jane Schweiger

Name:   Jane Schweiger Title:   Vice President WILMINGTON TRUST, NATIONAL
ASSOCIATION, as Senior-Priority Agent for the holders of the notes issued under
the New First Lien Notes Indenture By:  

/s/ Jane Schweiger

Name:   Jane Schweiger Title:   Vice President

 

 

[Signature Page to Amended and Restated 1.5 Lien Intercreditor Agreement]



--------------------------------------------------------------------------------

HEXION LLC By:  

/s/ Mark D. Bidstrup

Name:   Mark D. Bidstrup Title:   Senior Vice President and Treasurer HEXION
INC. By:  

/s/ Mark D. Bidstrup

Name:   Mark D. Bidstrup Title:   Senior Vice President and Treasurer HEXION
INVESTMENTS INC. By:  

/s/ Mark D. Bidstrup

Name:   Mark D. Bidstrup Title:   Senior Vice President and Treasurer HEXION
INTERNATIONAL INC. By:  

/s/ Mark D. Bidstrup

Name:   Mark D. Bidstrup Title:   Senior Vice President and Treasurer HEXION CI
HOLDING COMPANY (CHINA) LLC By:  

/s/ Mark D. Bidstrup

Name:   Mark D. Bidstrup Title:   Senior Vice President and Treasurer

 

[Signature Page to Amended and Restated 1.5 Lien Intercreditor Agreement]



--------------------------------------------------------------------------------

HSC CAPITAL CORPORATION By:  

/s/ Mark D. Bidstrup

Name:   Mark D. Bidstrup Title:   Senior Vice President and Treasurer LAWTER
INTERNATIONAL INC. By:  

/s/ Mark D. Bidstrup

Name:   Mark D. Bidstrup Title:   Senior Vice President and Treasurer OILFIELD
TECHNOLOGY GROUP, INC. By:  

/s/ Mark D. Bidstrup

Name:   Mark D. Bidstrup Title:   Senior Vice President and Treasurer NL COOP
HOLDINGS LLC By:  

/s/ Mark D. Bidstrup

Name:   Mark D. Bidstrup Title:   Senior Vice President and Treasurer

 

 

[Signature Page to Amended and Restated 1.5 Lien Intercreditor Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

Subsidiary Parties

Hexion International Inc.

Hexion Investments Inc.

Hexion CI Holding Company (China) LLC

HSC Capital Corporation

Lawter International Inc.

Oilfield Technology Group, Inc.

NL Coop Holdings LLC